DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 12-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnborg (U.S. Publication No. 2007/146079 A1)
	With respect to claim 1, Arnborg discloses an integrated semiconductor device, comprising: a first transistor [31] formed on a substrate; and a second transistor [33] formed on the substrate, wherein the first transistor and the second transistor share at least one terminal metal feature [41] to reduce a size of the integrated semiconductor device (see Figure 3 and ¶[0030-0033])

	With respect to claim 3, Arnborg discloses wherein: a first width of a gate of the first transistor is greater than a second width of a gate of the second transistor; and the shared source electrode metalization comprises at least one metalization taper from a size of the first width to a size of the second width (see Figure 4; ¶[0040] and Claim 15)
	With respect to claim 5, Arnborg discloses wherein: the first transistor comprises a number of gate fingers, a number of drain electrodes, and a number of source electrodes; and the gate fingers, drain electrodes, and source electrodes are interdigitated among each other (See Figure 4 and ¶[0032-0033]).
	With respect to claim 7, Arnborg discloses wherein the first transistor and the second transistor comprise power transistors in an amplifier (see ¶[0023] and ¶[0030])
	With respect to claim 8, Arnborg discloses wherein: the first transistor comprises a main power transistor in a Doherty amplifier; and the second transistor comprises a peak power transistor in the Doherty amplifier (see ¶[0023] and ¶[0030] and Figure 4)
	With respect to claim 12, Arnborg discloses an integrated semiconductor device, comprising: a first active device [31] formed on a substrate; and a second active device [33] formed on the substrate, wherein the first active device and the second active device share at least one terminal metal feature [41] to reduce a size of the integrated semiconductor device (see Figure 3 and ¶[0030-0033]).

	With respect to claim 14, Arnborg discloses wherein: a first width of an active junction of the first active device is greater than a second width of an active junction of the second active device; and the shared electrode metalization comprises at least one metalization taper from a size of the first width to a size of the second width (see Figure 4; ¶[0040] and Claim 15)
	With respect to claim 16, Arnborg discloses wherein: the first active device comprises a number of gate fingers, a number of drain electrodes, and a number of source electrodes; and the gate fingers, drain electrodes, and source electrodes are interdigitated among each other (See Figure 4 and ¶[0032-0033]).
	With respect to claim 18, Arnborg discloses wherein: the first active device comprises a main power transistor in a Doherty amplifier; and the second active device comprises a peak power transistor in the Doherty amplifier  (see ¶[0023] and ¶[0030] and Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnborg (U.S. Publication No. 2007/146079 A1) in view of Birner et al. (U.S. Publication No. 2018/350981 A1; hereinafter Birner)
With respect to claim 4, Arnborg fails to explicitly disclose a metal layer ground plane on a backside of the substrate, wherein: the at least one terminal metal feature further comprises an in-source via for the shared source electrode metalization; and the in-source via electrically couples the shared source electrode metalization of the first transistor and the second transistor to the metal layer ground plane.	In the same field of endeavor, Birner teaches a metal layer ground plane [205] on a backside of the substrate, wherein: the at least one terminal metal feature further comprises an in-source via for the shared source electrode metalization; and the in-source via electrically couples the shared source electrode metalization of the first transistor and the second transistor to the metal layer ground plane (See ¶[0114-0126] and Figure 15).	The implementation of a ground plate within a source sinker such as one found in Arnborg as taught by Birner prevents contamination of the via (see ¶[01213]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 15, Arnborg fails to explicitly disclose a metal layer ground plane on a backside of the substrate, wherein: the at least one terminal metal feature further comprises an in-electrode via for the shared electrode metalization; and the in-electrode via electrically couples the shared electrode metalization of the first active device and the second active device to the metal layer ground plane.
	In the same field of endeavor, Birner teaches a metal layer ground plane [205] on a backside of the substrate, wherein: the at least one terminal metal feature further comprises an in-electrode via for the shared electrode metalization; and the in-electrode .
Claims 6, 9-11, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnborg (U.S. Publication No. 2007/146079 A1) in view of Ujita et al. (U.S. Publication No. 2016/043643 A1; hereinafter Ujita)
	With respect to claim 6, Arnborg discloses wherein a gate-to-gate pitch of the first transistor is smaller than the gate-to-gate pitch of the second transistor.
	In the same field of endeavor, Ujita teaches wherein a gate-to-gate pitch of the first transistor [110] is smaller than the gate-to-gate pitch of the second transistor [120] (See Figure 1).	The implementation of smaller gate-to-gate pitches of a first than the gate-to-gate pitch of the second transistor as taught by Ujita allows for better power control by increasing current carrying capacity (see ¶[0005-0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, Arnborg fails to explicitly disclose wherein the substrate comprises at least one of silicon or silicon carbide.
	The implementation of silicon within the substrate of the device as taught by Ujita allows for improved power conversion efficiency and reduced power loss due to parasitic inductance (See ¶[0168]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 10, the combination of Arnborg and Ujita discloses a gallium nitride semiconductor material layer formed over the substrate (see ¶[0082]).
	The implementation of GaN within the substrate of the device as taught by Ujita allows for improved power conversion efficiency and reduced power loss due to parasitic inductance (See ¶[0168]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, Arnborg fails to disclose wherein the first transistor and the second transistor comprise gallium nitride semiconductor material power transistors.
	In the same field of endeavor, Ujita teaches wherein the first transistor and the second transistor comprise gallium nitride semiconductor material power transistors (see ¶[0082]).
	The implementation of GaN within the substrate of the device as taught by Ujita allows for improved power conversion efficiency and reduced power loss due to parasitic inductance (See and ¶[0004] and ¶[0168]). Therefore, it would have been 
	With respect to claim 17, Arnborg fails to disclose wherein a gate-to-gate pitch of the first active device is smaller than the gate-to-gate pitch of the second active device.
	In the same field of endeavor, UIjita teaches wherein a gate-to-gate pitch of the first active device [110] is smaller than the gate-to-gate pitch of the second active device [120] (See Figure 1).	The implementation of smaller gate-to-gate pitches of a first than the gate-to-gate pitch of the second transistor as taught by Ujita allows for better power control by increasing current carrying capacity (see ¶[0005-0007]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 19, Arnborg fails to disclose wherein the substrate comprises at least one of silicon or silicon-carbide.
	In the same field of endeavor, Ujita teaches wherein the substrate comprises at least one of silicon or silicon carbide (see ¶[0082]).
	The implementation of silicon within the substrate of the device as taught by Ujita allows for improved power conversion efficiency and reduced power loss due to parasitic inductance (See ¶[0168]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	In the same field of endeavor, Ujita teaches wherein the first transistor and the second transistor comprise gallium nitride semiconductor material power transistors (see ¶[0082]).
	The implementation of GaN within the substrate of the device as taught by Ujita allows for improved power conversion efficiency and reduced power loss due to parasitic inductance (See and ¶[0004] and ¶[0168]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahon et al. (U.S. Publication No. 2019/0028065 A1) discloses an RF amplifier
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818